DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least six (6) related foreign filings or publications in other countries, in addition to a number of related domestic filings, one or more of which may also have related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 18 December 2020 has been entered, leaving claims 1-16 pending, of which claim 16 is new.

Election/Restrictions
Applicant's election with traverse of Group II, claims 8-12 and 16, in the reply filed on 18 December 2020 is acknowledged. The traversal is on the ground(s) that detecting thermal contribution of a first layer to a subsequent layer and adjusting print instructions for the subsequent layer is a special technical feature not disclosed by the prior art (Rem. 7-10).
However, as detailed further under prior art rejections below, the previously cited Nauka publication (WO 2015/108546, US 2016/0332374) detects thermal contribution of a first to a subsequent layer as depicted for example by the fig. 6a scan regions 506, described at [0071] as having greater than baseline/threshold temperatures from “portions of the previously deposited layer”. If it is intended for the claim 8 thermal analysis to take place prior to the subsequent layer being deposited, then this should be stated explicitly in the claim, in which case it should also be addressed why this order of steps would distinguish over a rearrangement of Nauka’s disclosed steps performable by one of ordinary skill in the art in accordance with MPEP § 2144.04(IV)(C).
Further, with respect to the previously cited Giller publication (US 2007/0241482) it is stated explicitly at [0061] that “information derived from surface temperature measurements may be used to modulate the concentration of absorber deposited in each layer” (emphasis added), and this reference to “each layer” is believed to coincide with each subsequent layer that is deposited in accordance with the [0013]-[0015] step (a)-(e) procedure. If this interpretation is incorrect, then clarification to this effect is respectfully requested, as this reference may be relied upon in subsequent rejections against claimed subject matter. 
For these reasons, the requirement is still deemed proper and therefore made final, thereby leaving claims 1-7 and 13-15 withdrawn from consideration pursuant to 37 CFR 1.142(b) as drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 9-11 are objected to because of the following informalities:  
A term such as “configured” should be added between “is” and “to” at line 2 of claim 9.
This same above change should also be made between “is” and “to” at line 2 of each of claims 10 and 11.
It appears that the claim 9 line 3-4 recitation of “a” first layer and “a” subsequent layer should be changed to “the” first layer and “the” subsequent layer, respectively.
This same above change should also be made at lines 2-3 of claim 10. 
It appears that the claim 10 line 2 recitation of “a” thermal contribution should be changed to “the” thermal contribution.
If claim 11 lines 3-4 intends to further limit the claim 8 “print agent” to a “fusing agent”, then this should be specified earlier in the claim, for example as “in which the print agent is a fusing agent, and in which the temperature sensor…”.
Appropriate correction of these issues (a)-(d) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
It is unclear how to interpret the claim 9 line 1-2 recitation of the control data module “is to” modify predetermined control data, in particular since a term is missing between these terms “is” and “to”. If this intends to convey that the control data module is “configured” to modify predetermined control data in the manner claimed, then this should be specified explicitly as outlined under claim objection (a) above.
This same indefiniteness issue also appears at line 2 of each of claims 10 and 11.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 9 recitations of “a” first and subsequent layer refer back to “the” first and subsequent layers of claim 8, or may be construed as distinct therefrom. If the former interpretation is intended, a suggested correction to this effect appears under claim objection (b) above.
This same indefiniteness issue also appears at lines 2-3 of claim 10.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 9 line 4-5 recitation of “a” threshold in fact refers back to “the” claim 8 threshold or may be construed as distinct therefrom.
This same indefiniteness issue also appears at lines 2-3 of claim 10.
Claim 16 lacks antecedent basis for “the” print instruction, in particular since no such “print instruction” appears in claim 8.
It is unclear how to interpret the language of claim 16, in particular since either terms are missing after “contone level”, or the term “comprising” is intended instead as “comprises”. 
Appropriate correction of these issues (a)-(e) is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, in particular since claim 16 further describes a “print instruction” which does not appear in claim 8. 
To address this issue, this claim may be canceled, or an amendment may be made to place the claim in proper dependent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of each of U.S. Patent Nos. 10,730,282 and 10,632,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims individually or collectively recite each of the instant claim 8 agent distributor, sensor, circuitry, and modules in addition to their claimed configuration. Dependent claims 9-12 and 16 are also recited or obvious over the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-12 and 16 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Nauka et al. (as one or both of WO 2015/108546 and/or US 2016/0332374, the latter of which is cited herein).
As to claim 8, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Steps of applying print agent and measuring temperature, in addition to any other steps and/or intended materials worked upon as recited in claim 8 are thus not believed to further limit the claimed apparatus or its structure.
Nauka nonetheless teaches these features for an additive manufacturing apparatus comprising each of the claimed agent distributor, temperature sensor, and processing circuitry (see at least the fig. 2a-b embodiment and its corresponding description, in addition to figs. 3, 6a, and 6d). The claimed thermal analysis is performed as outlined for example under fig. 3 block 308, whereby using measurements of the temperature sensor, a determination is made of whether a thermal contribution of “portions of the previous deposited layer” of build material to a subsequent layer of the build material exceeds a “baseline temperature” (i.e. threshold) yielding 
As to the dependent claims, it is noted again that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such recitations as they appear in the dependent claims, including for example the claim 11 provision of fusing agent, are thus not believed to further limit the claimed apparatus or its structure.
Nauka’s above apparatus comprises the claim 9 configuration as outlined in at least the above citations (note again the disclosed control scheme’s modification of predetermined data if the thermal contribution of the previous layer as represented for example in fig. 6a exceeds a baseline/threshold temperature), comprises the claim 10 basis upon a thermal model (see at least the above citations in addition to [0059]), comprises the claim 11 timing (see, for example, the above citations in addition to the timing outlined for the fig. 4b application of coalescing/fusing agent, and note again that use of fusing agent is not further limiting to the claimed apparatus), comprises the claim 12 camera (see at least the first sentence of [0052]), and is believed to be capable of impacting contone level as outlined by claim 16 (note again that use of a specific print agent impacting contone level is not believed to further limit the actual structure of the claimed apparatus).
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter. Note, in particular, the disclosure by US 5,730,817 in claim 41 of controlling heating of a subsequent layer based on temperature measurements taken of a previous layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742